Citation Nr: 1809732	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-25 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen the service connection claim for a left shoulder disability.

2.  Entitlement to service connection for a left shoulder disability. 

3.  Entitlement to an increased disability rating in excess of 10 percent for a right knee strain with degenerative joint disease (right knee disability). 

4.  Entitlement to an increased disability rating in excess of 10 percent for a left knee strain with degenerative joint disease (left knee disability). 


REPRESENTATION

The Veteran represented by:  Colorado Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to March 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In June 2017, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing; a transcript has been associated with the claims file. 

The issues of entitlement to service connection for a left shoulder disability, an increased disability rating in excess of 10 percent for the right knee disability, and an increased disability rating in excess of 10 percent for the left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2002 rating decision the RO denied the Veteran's service connection claim for a left shoulder disability, which he did not appeal and it became final. 

2.  Since the final February 2002 rating decision, new medical evidence as well as a transcript of the June 2017 Board videoconference hearing have been associated with the claims file, which bear on the unestablished nexus element of the Veteran's service connection claim for a left shoulder disability.


CONCLUSIONS OF LAW

1.  The February 2002 rating decision denying the Veteran's service connection claim for a left shoulder disability is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. 
§ 20.1103 (2017).

2.  Following the final rating decision in February 2002, new and material evidence has been received to reopen the service connection claim for a left shoulder disability.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.156(a), 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran first filed a service connection claim for a left shoulder disability in September 1999.  See September 1999 Veteran's Application for Compensation or Pension.  In a May 2000 rating decision, the RO denied the claim finding that while there was sufficient evidence of a current left shoulder disability, there was insufficient evidence of an in service incurrence.  He did not initiate an appeal, and this decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103. 

In a February 2002 rating decision, the RO reconsidered the claim, but once more concluded there was insufficient evidence of an in service incurrence.  Again, the Veteran did not initiate an appeal, and this decision became final.  38 U.S.C. 
§ 7105(c); 38 C.F.R. § 20.1103. 

It appears in May 2012, the VA received a Statement in Support of Claim from the Veteran with a January 2012 Radiology Report attached, which included imaging studies of the shoulder as well as the right and left knees.  See November 2012 Statement in Support of Claim (dated by the Veteran as a November 7, 2012 statement, but received by the VA on May 10, 2012).  Although he did not expressly petition to reopen the service connection claim for a left shoulder disability, it appears the RO interpreted it as a petition to reopen the claim.  In response, the RO issued its March 2013 rating decision denying the petition to reopen, concluding that new and material evidence had not been submitted.  
38 C.F.R. § 3.156(a).   

During the pendency of this appeal, in May 2017, the RO reconsidered its March 2013 rating decision.  Upon reconsideration, the RO granted the Veteran's petition to reopen finding that new and material evidence had been received.  In doing so, the RO acknowledged, in pertinent part, receipt and review of treatment records from the Denver VA Medical Center (VAMC) from December 1, 2011 to April 18, 2017.  Nevertheless, the RO denied his service connection claim finding there was insufficient evidence of a nexus.  See 38 C.F.R. §§ 3.303, 3.304 (2017); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Following the May 2017 rating decision, the Veteran testified at the June 2017 Board videoconference hearing.  See generally June 2017 Board Hearing Transcript.  At that time, he described in detail dislocating his left shoulder in service, following which he began experiencing recurrent dislocations.  Id. at 3-5.

Irrespective of the RO's determination, the Board must independently assess whether new and material evidence has in fact been submitted in order to assume jurisdiction over the merits of this claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366, 1369-70 (Fed. Cir. 2001).  

Generally, "new" evidence is defined as existing evidence not previously submitted to agency decisions makers, while "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The evidence must not be cumulative or redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  Id.

In contemplating the above, the Board finds the VA treatment records and the Veteran's testimony during the June 2017 Board videoconference hearing in conjunction with the previous evidence of record relate to the unestablished nexus element.  As such, a reasonable possibility of substantiating the claim has been raised.  38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that 38 C.F.R. § 3.156(a) creates a low threshold, interpreting the phrase "raises a reasonable possibility of substantiating a claim" as "enabling rather than precluding reopening"); Shedden, supra.  


ORDER

New and material evidence having been received, the service connection claim for a left shoulder disability is reopened.


REMAND

I.  Service Connection for a Left Shoulder Disability

As noted above, the Veteran contends his left shoulder disability stems from his service.  More specifically, he asserts that he dislocated his left shoulder while he was as stationed in Okinawa, Japan.  June 2017 Board Hearing Transcript at 4.  He was lifting weights with a partner, when his partner did not spot him well.  As a result, he dislocated his shoulder.  While he was able to pop his shoulder back in, since that time, he has experienced recurrent dislocation; between one to two times per year.

A review of the claims file confirms the Veteran has a current left shoulder disability; shoulder pain with bicep tendonitis and rotator cuff impingement.  See November 2015 VA Primary Care Provider Note.  Further, it reveals that in March 2000, following a general medical VA examination, a VA examiner noted an assessment of left shoulder strain with limitation of motion and recurrent dislocation.  March 2000 General Medical VA Examination Report.  Unfortunately, the VA examiner did not proffer a nexus opinion.

Given the above, the Board finds the McLendon elements necessitating a VA examination have been met, and a remand is necessary to obtain one.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

II.  Increased Disability Ratings for Right and Left Knee Disabilities

The Veteran contends that his right and left knee disabilities have increased in severity.  See November 2012 Statement in Support of Claim.  

As a preliminary matter, the Board notes that throughout the appeal the Veteran has been receiving treatment at the Denver VAMC.  However, a review of the VA treatment records associated with the claims file discloses a gap in the records between May 14, 2014 and November 13, 2015.  Therefore, a remand is necessary to obtain any relevant VA treatment records during this timeframe.  

In furtherance of these claims, the Veteran has been examined by the VA on multiple occasions.  He was first examined in November 2012 and again in May 2014.  As a general matter, the Board notes these examinations were conducted prior to the Correia v. McDonald decision.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Consequently, the Board must review the November 2012 and May 2014 Knee and Lower Leg VA Examination Reports for compliance with the Court's mandates in Correia.
  
In relevant part, during the November 2012 examination, the Veteran reported suffering from flare-ups, which made it more difficult for him to walk.  November 2012 Knee and Lower Leg VA Examination Report.  Despite his report, the VA examiner did not opine as to his functional loss during a flare-up or with repeated use over time.  Cf. Correia, 28 Vet. App. at 170 (holding that an adequate examination must also include the necessary findings to evaluate functional loss during flare-ups); Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The Veteran again relayed suffering from flare-ups during the May 2014 examination.  May 2014 Knee and Lower Leg VA Examination Report.  This time, he described increasing pain with weather changes, climbing stairs, and after standing on his feet for several hours.  While the VA examiner opined that neither pain, weakness, fatigability, nor incoordination significantly limited his functional ability during a flare-up or with repeated use over time, no supporting rationale was provided.  Cf. Correia, supra; Mitchell, supra; DeLuca, supra.

Most recently, the Veteran was examined in March 2017.  At this time, he denied experiencing any flare-ups, but stated he had difficulty standing or walking for prolonged periods of time.  While this VA examiner took into account the factors set forth in Correia, the Board notes the VA examiner indicated no review of the claims file or relevant medical records was conducted as a part of the examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Expectedly, the VA examiner did not provide an opinion as to any prior complaints of flare-ups or with repeated use over time leading up to the examination.

In light of the above, the Board finds a remand is necessary to obtain an addendum VA medical opinion addressing the Veteran's reports of flare-ups and complaints with repeated use over time during the November 2012 and May 2014 VA examinations as well as those contained in the pertinent medical evidence of record to date.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from the Denver VAMC and its affiliated facilities from May 14, 2014 through November 13, 2015, as well as any outstanding current and relevant VA treatment records.

2. Once the first request has been completed, to the extent possible, schedule the Veteran for an examination with an appropriate medical professional to determine the nature and etiology of his claimed left shoulder disability.

After reviewing the complete record, the examiner should:

a. Identify all current and prior diagnoses of a left shoulder condition.

b. Reconcile all prior diagnoses of a left shoulder condition with the current findings.  If a prior diagnosis cannot be reconciled with the current findings, explain why.

c. As to each diagnosis, opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to his active duty service, to include dislocation of his left shoulder in service, and explain why.

d. In doing so, the examiner is reminded that the lack of contemporaneous medical evidence is not necessarily fatal to the claim.  As such, in rendering an opinion, the examiner should discuss the Veteran's relevant lay statements, to include his testimony during the July 2017 Board videoconference hearing, and consider whether they present sufficient etiological evidence.

3. Once the first request has been completed, to the extent possible, return the Veteran's claims file to the March 2017 VA examiner for an addendum medical opinion.  If the March 2017 VA examiner is not available, the opinion should be rendered by another appropriate medical professional.  The need for another clinical evaluation is left to the discretion of the medical professional offering the opinion. 

After reviewing the complete record, the examiner should describe the Veteran's report of flare-ups or complaints with repeated use over time during the November 2012 and May 2014 VA examinations as well as in the medical evidence of record from May 2011 to the present.  As to each report, the examiner should:

a. Identify whether there is any functional loss or limitation of motion.  

b. If there is any functional loss, discuss its impact in terms of severity and frequency.  If there is no functional loss, explain why. 

c. If there is any limitation of motion, provide an estimate, in degrees if possible, of the additional limitation of motion.  If unable to provide an estimate or if there is no limitation of motion, explain why.

d. If his report more appropriately describes the baseline severity of his right and/or left knee disabilities, indicate the same and explain why.  

e. If an opinion cannot be rendered without resorting to mere speculation, explain why.

4. Once each of the above requests has been completed to the extent possible, readjudicate the appeal. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


